          Case 1:20-cr-00084-AJN Document 39 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                              8/3/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    20-cr-84 (AJN)
  Ralph Berry,
                                                                       ORDER
                        Defendant.




ALISON J. NATHAN, District Judge:

       The Court received via regular mail a letter from Defendant Ralph Berry dated July 22,

2020. A copy of Mr. Berry’s letter has been forwarded to his counsel and the letter has been

filed under seal. Within two weeks of this Order, Mr. Berry’s counsel shall inform the Court

whether an application is being made on the Defendant’s behalf.

       SO ORDERED.


                 3 2020
 Dated: August _____,
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge
